2 canes cerca icermmara Pe carat
<i lnegcamun te faa at on eae eee

| USDC SDNY

 

 

| . i
UNITED STATES DISTRICT COURT , DOCUMENT ‘|
SOUTHERN DISTRICT OF NEW YORK : SLECERONICA LLY PILED ji
BOC #: u
wan teen nee nnn ene enn nn seen n ee nena tne nnenne X | ete fon :
In Re: . 2 AT EH FILER:
AHMED HUSAIN ZUBAIR,
Debtor,
ee eee ee en eee enn econ ene nn X
AHMED HUSAIN ZUBAIR, :
Appellant, : ORDER
Vv. :

21 CV 4222 (VB)

 

KRISTA M. PREUSS,
Appellee.
On June 10, 2021, the Court held a status conference at which appellant, proceeding pro
se, and counsel for appellee appeared by telephone. During the conference, the Court indicated
that it would set a briefing schedule when the notice of record of appeal availability was filed on
the docket. On June 21, 2021, the notice of record of appeal availability was filed. Accordingly,
it is HEREBY ORDERED:
1. By August 2, 2021, appellant shall serve and file his brief.
2. Appellee must serve and file its brief within 30 days after service of appellant’s brief.
3. Appellant may serve and file a reply brief within 14 days after service of appellee’s brief.
Chambers will mail a copy of this Order to appellant at the address on the docket.

Dated: June 22, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

1
